DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 07/06/2021.
Claims 1, and 16-25 are amended.
Claims 1-29 are pending in the application. 
The objections to claim 18 is withdrawn because the claim has been amended which overcomes the objections. However, new objection to the claim because it introduces new issue (see objection below).
The 101 rejections against claims 1-29 as the claims are directed to signal per se are withdrawn because the claims have been amended which overcome the rejections. 
The 101 rejections against claims 1-29 as the claim are direct to abstract ideas are maintained because the amended claims still direct to abstract ideas.
The 112(b) rejections to claim 24 is withdrawn because the claims has been amended which overcomes the rejection.
The objection to the title has been withdrawn because the title has been amended which overcomes the rejection.

Response to Applicant’s Arguments
The Applicant’s argument in the Remarks dated 07/06/2021 beginning in the middle of page 1 regarding the 101 abstract idea rejections against claims 1-29 are fully considered.  However, the Examiner respectfully disagree with the argument because the Applicant’s argument is not persuasive.  Specifically,
The Applicant’s argument that the claims recite an invention that results in an improved search engine.  The Examiner respectfully disagree because although the Applicant argues that the claimed invention improves on search engine, failed to show the claims improves on existing search technologies at the time of the effective filing date of the claimed invention, which also incorporate users’ interactions, user history profiles and score calculations in their search engines as can been seen in the prior art rejections below.
The Applicant’s further argument starting at top of page 3 of the Remarks “that all the claims are directed to an improved search engine that uses user-generated ratings of things associated with a content referral to provide improved search results”.  Since this argument is regarding Step 1, of statutory category, the argument is moot.  In step 1, the Examiner determines whether the claims are directed to statutory category or not.  Merely stating the claims directed to an improved search engine does not show the claims as a whole improved upon existing search technology.In conclusion, the amended claims are directed to abstract ideas.
The Applicant’s argument in the Remarks dated 07/06/2021 beginning the bottom of page 5 regarding prior art, US Patent Publication 2016/0125501 issued to Nemery et al. (hereinafter "Nemery"), regarding claims 16, 19-20, 25-26, and 28 and 35 U.S.C. 102(a)(1) rejections. The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive. Specifically,
Regarding claim 16, the Applicant’s argument in the Remarks starting at near the bottom of page 5 and end at the middle of page 6, that “Nemery does not anticipate the filtering options to use input from other users in determining a ranking”.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive.  Nemery teaches a production option’s score is based on a set of weights (wi) (see para. [0058] of Nemery).  Furthermore, the set of weights are based on customers or group of customers (see para. [0068] and [0069]). Nemery also discloses that a decision tree is evaluated that affects the ranking and scoring engine (see para. [0088]). Nemery then indicates that the decision tree can be retrained based on the new information of users interactions in real-time (see para. [0093]). As a result, Nemery teaches the limitation of the amended claim “the score being derived at least in part from interactions of other users with the content referral element”. 

Regarding claim 25, the Applicant’s argument in the Remarks at middle of page 6 that “Nemery does not disclose or anticipate anyone other than a system user providing scoring information to the system”.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the 
	In conclusion, the references teach the disputed limitations and disputed claims.

The Applicant argues in the Remarks at the beginning of page 7 regarding prior arts Marsh, et al. (hereinafter "Marsh") in view of U.S. Patent Publication No. 2012/0190000 issued to Dabbagh et al. (hereinafter "Dabbagh") and the amended claims 1-4, 7, 8, 11, and 13-15.  The Applicant’s argument near the top of page 8 of the Remarks that that the combination of references does not do not teach or suggest “favorability indication (thus, the score) is based on "one or more user interactions with the content referral”.  The Applicant’s argument is fully considered.  However, the Examiner respectfully disagree because the argument is not persuasive.  Marsh teaches a calculation of WeightedAverage(c) where “c” is a content.  The calculation is based on a summation of a products that has a Vote(e, c), where “e” belongs to a set of evaluators.  As a result, WeightedAverage(c) depends on votes of each evaluators for 
    PNG
    media_image1.png
    150
    446
    media_image1.png
    Greyscale
).  A vote is an interaction.	The Applicant further argues near the top of page 8 that, “Neither of the references infers positive or negative aspects of content according to user interaction with the content”.  Marsh teaches above that a vote V(e,c) is for content “c” and a vote can be positive or negative.  Marsh in Fig. 3 shows element 324 has a voting for product in a user profile.	In conclusion, the references teach the disputed limitations and disputed claims.
Claim Objections
Claims 5, 6, and 18 are objected to because of the following informalities:	Regarding claims 5 and 6, “a search query” should be “the search query”.
	Regarding claim 18, the claim recites a limitation “The one or more computer-readable storage media as recited in claim 17”.  It should be “The one or more computer storage media as recited in claim 17”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-15 and 24 are directed to a method for identifying a content referral which is a process. The claims are directed to statutory categories.		Claims 16-23 are directed to one or more computer storage media storing computer-executable instructions, which is an article of manufacture.  The claims are directed to statutory categories.
		Claims 25-29 are directed to a system comprising a processor, memory and a content referral, which is a machine. The claims are directed to statutory categories.
Step 2A Prong 1 Judicial exception:		The independent claims recite the following limitations which have been identified as reciting a Mental Process:		Claim 1 recites “… identifying a content referral …; deriving a score adjustment for the element, …; combining the score adjustment with a score that is 
	These steps are mental processes of observations, evaluations and determinations that an ordinary person of skill in the art at the effective filing date can perform with or without pen and paper.  They are merely being applied onto a general purpose computer using generic hardware.  Without specifics of how the deriving of the score is performed nor how the combining of the scores, they can be simple math operations.  As a result, they are abstract idea.
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:		The claim 1 includes steps such as “…on one or more user interactions with the content referral … storing the updated score … receiving a search query … returning the search results.” Claim 16 recites “… updating a score associated with the element based on the user interaction … interactions of other users with the content referral element … receiving a search query containing a search term; searching content referrals for the search term; and returning one or more content referrals that 
	Furthermore, claim 1 further recites: “… content referral includes an element and a favorability indication … magnitude of the score adjustment being dependent on the favorability indication … ”. Claim 25 recites “a processor; memory; a content referral stored in the memory, the content referral including actuatable components with which a user may interact, a subject element, and a category element; a content referral system, a system device … interactions between the user and the actuatable components; a scoring component … scoring values … the subject element, the category element, or both the subject element and the category element, a search component … a ranking component”. These additional elements do not improve the current technologies since they are not new in the art as can be seen in prior art rejections.  Furthermore, when stated in high level of generality, the claim as a whole does not improve on existing search technology as claimed by the instant application specification, the problem recited in paragraph [0003] “This corruption of search results 
	Step 2B significantly more:
		The claim 1 includes steps such as “…on one or more user interactions with the content referral … storing the updated score … receiving a search query … returning the search results.” Claim 16 recites “… updating a score associated with the element based on the user interaction … interactions of other users with the content referral element … receiving a search query containing a search term; searching content referrals for the search term; and returning one or more content referrals that contain the search term.” Claim 25 recites “… the content referral to be displayed on a system device … update scores associated with the subject element, the category element, or both the subject element and the category element, the scoring values being received from interactions between multiple users and the content referral; a search component that receives one or more search terms related to the subject element or the category element … return the ranked search results”. Gathering user interactions, storing updated score, receiving search query, returning search results, searching content, display content are data gathering activities being applied onto a general purpose computer using generic hardware.  These additional elements are well known and well understood ideas for a person skilled in the art at the effective filing date, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 
Regarding claims dependent claims 2-10, 13, 15, 17 and 26-27, claim 2 recites “… element further comprises an item included in the content referral”. Claim 3 recites “… the element further comprises the content referral itself”. Claim 4 recites “… element further comprises a category included in the content referral”. Claim 5 recites “… a search query containing the element as a search term returns one or more lists that contain the element. Claim 6 recites “… a search query containing the element as a search term returns one or more individual content referrals related to the element”.  Claim 7 recites “… the favorability indication is one or more of the following favorability indications: a rating of the element; a review of the element; an attribute assignment related to the element; a procurement of the element; an action taken with respect to the element, adding the element to a personal list”. Claim 8 recites “… the content referral is stored in one or more ranked lists, and a position of the content referral in a list is determined, at least in part, by an updated score associated with the element”. Claim 9 recites “… the element further comprises an indicator of an external occurrence”. Claim 10 recites “… an action selected by a user, the action initiating a process with an external entity”. Claim 13 recites “… the score adjustment is based, at least in part, on public information related to the element”.  Claim 15 recites “the entity is an entity of one of the following types of entities: an author of the element; a distributor of the element; a purchaser of the element; a performing artist associated with the 
	Regarding claims 11-12, the claim 11 recites “assigning a score adjustment to a creator of the content referral, a magnitude of the score adjustment being dependent on the favorability indication; combining the score adjustment with a score that is associated with the creator to derive an updated score that is associated with the creator; storing the updated score that is associated with the creator; receiving a search query that includes the creator as a search term”.  Assigning a score is storing or retrieving information.  A score value depending on a favorability is similar to aggregation of votes.  Which is a mental process of calculation using data gathering of votes. Combining the score adjustments with a score that is associated with the creator is a math operation that can be performed using a mental process with or without pen or paper that is applied onto a general purpose computer.  Claim 12 recites “… updating a score associated with the original creator with the score adjustment or a variant thereof”.  Storing, receiving, and updating are well-understood, routine and conventional elements, see MPEP 2106.05 (d) (II). The claim 11 further recites “… identifying content referrals associated with the creator as search results; and ranking the search results according to updated scores associated with the identified content referrals.” Claim 12 recites “… identifying that the content referral is a derivative of a content referral created by an original creator”. These are mental process of observation, evaluation and determination that can be performed by a person with or without pen and paper that are merely being applied onto a general purpose computer using generic hardware.   They 
Regarding claim 14, the claim recites “… assigning a score adjustment to an entity associated with the element, a magnitude of the score adjustment being dependent on the favorability indication; and storing the updated score in association with the entity”.  Assigning a score and storing updated score are well-known, conventional and well-understood ideas, see MPEP 2106.05(d)(II). The claim further recites “… deriving an updated score by combining the score adjustment with a score associated with the entity”.  Deriving an updated score by combining scores is a math operation that can be performed by a person with or without pen and paper that are merely being applied onto a general purpose computer using generic hardware.  It is an abstract idea.  When considered individually or view in ordered combination, the claim does not improve existing technology and is not significantly more than abstract idea.  As a result, the claim directs to abstract idea.

Regarding claims 18 recites “… a list having the greatest score when two or more lists are identified as including a content referral that contains the search term”.  Selecting a most relevant list when there are multiple lists is similar to select an item that is most relevant when there are multiple items.  It does not improve on existing technology and is not significantly more than abstract ideas when considered individually or in ordered combination.  As a result, the claim directs to abstract idea.

Regarding claim 19, the claim recites “… the content referral is in the process of being in a content referral user interface”.  This is similar to displaying an item for sale and being evaluated by consumers are human organization practice that is being applied onto a general purpose computer using generic hardware.  The claim does not improve on existing technology and is not significantly more than abstract ideas when considered individually or in ordered combination.  As a result, the claim directs to abstract idea.

Regarding claim 20, the claim recites “… score related to at least one of the following: the user; the content referral; the element of the content referral; an item related to a subject of the content referral; an entity associated with the subject of the content referral; a place associated with the subject of the content referral; a category associated with the subject of the content referral”. The listed elements are commonly found in the art.  The scoring or evaluation metric for these elements are also well-known.  The claim not does improve on existing technology and is not significantly more than abstract ideas when considered individually or in ordered combination.  As a result, the claim directs to abstract idea.

Regarding claims 21, 28 and 29, the claim 21 recites “… the ranking a list further comprises comparing a score for each item in the list and ranking the items in the list according to the scores”.  The claim 28 recites “rank content referrals in lists of content referrals according to scores associated with the content referrals”. Claim 29 recites “… 

Regarding claim 22, the claim recites “… identifying a score associated with the detected user interaction; and wherein the updating a score based on the user interaction further comprises combining the score based on the user interaction with an existing score”.  Identifying a score combining score is mental process of observation, evaluation and determination.  Combining score is a math operation.  When considered individually or viewed in ordered combination, the claim does not integrate the judicial exception to a practical application and is not significantly more than abstract idea.  The claim directs to abstract idea.

Regarding claim 23, the claim recites “… the score associated with the detected user interaction can be a positive number, zero, or a negative number depending on whether the user interaction is positive, neutral, or negative, respectively”.  Using positive number, zero of negative number for assigning score is not new and well-known.  Further combining them with user’s interaction, which can be a vote, is also not new and well-known in the art. When considered individually or viewed in ordered 

Regarding claim 24, the claim recites “… the search term further comprises a characteristic of a person; the returning one or more content referrals further comprises returning one or more content referrals matching the search term; and a creator of the returned content referral is a person having the characteristic identified in the search term”.  Narrowing the search term down to a characteristic of a person does not improve current technology or is significantly more than abstract idea as people being interested, or needed information or products relating to themselves or people they care about are basic and primitive human need.  Returning an author or producer of a products are also not new and well-known, such as people want to know a book author before buying the book, or people wants to know who produces their food before buying the food.  When considered individually or viewed in ordered combination, the claim does not integrate the judicial exception to a practical application and is not significantly more than abstract idea.  The claim directs to abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19-20, 25-26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemery et al. (US 20160125501 A1, hereinafter Nemery).
	Regarding claim 16, Nemery teaches one or more computer storage media storing computer-executable instructions that, when executed, perform operations that include the following:		displaying a content referral (Nemery [0042] the scored and ranked products may be displayed to the user [Examiner note: one of the products as the content referral]; [0093] FIG. 13 is an example screen shot 1300 of a product and associated features), the content referral having multiple elements (Nemery [0050] … the user is invited to select one or more of the different criteria including color, price, size and brand.

    PNG
    media_image2.png
    384
    443
    media_image2.png
    Greyscale

);
		detecting a user interaction with an element of the content referral (Nemery [0043] The user may continue to interact with the system 100 and continue to provide information on the displayed products 416; [0093], … The user will be able to like/dislike.),
    PNG
    media_image2.png
    384
    443
    media_image2.png
    Greyscale

the user interaction.]; Nemery [0043] … As the user provides additional information … updates the scoring and ranking of the products [Examiner note: the reference discloses an inherent method of detecting the user interaction when it discloses the updating of the scores as the user interacts with the elements]);		updating a score associated with the element based on the user interaction (Nemery [0043] The user may continue to interact with the system 100 and continue to provide information on the displayed products 416. As the user provides additional information and preferences ... the ranking and scoring engine 108 updates the scoring and ranking of the products; [0093] … engine 106 can be invoked again as well as the ranking and scoring engine 108 (by training a new decision tree and re-scoring the remaining options)), the score being derived at least in part from interactions of other users with the content referral element (para. [0058], 
    PNG
    media_image3.png
    161
    526
    media_image3.png
    Greyscale
; [Examiner note: the score is based on weight wi]; para.; [0067], to find as much information from not only the customer's choice but also his/her historical data as well as the average weight of a group of similar customers clustered by certain predefined criteria: [0068], a regression is made to obtain the weights of criteria, one can define the initial weight according to the customers/group historical behavior [0069], As the customers are marking on the provided options, the elicitation engine 106 should not wait but make an estimation of recursive update course of the weight; [0088] The use of the learning set will thus lead to the construction of a decision tree (this is thus the elicitation engine 106 which will build the decision tree) which enables the assignment of probabilities to the options (this is thus the ranking and scoring engine 108); [0093] … The user will be able to like/dislike … the elicitation engine 106 can be invoked again as well as the ranking and scoring engine 108 (by training a new decision tree and re-scoring the remaining options). … a decision tree can be re-trained based on this new information. … the recommendations are updated real-time according the users interactions).		ranking a list that contains an element affected by the updating step (Nemery [0043] … the ranking and scoring engine 108 updates the scoring and ranking of the products);		receiving a search query containing a search term (Nemery Fig. 2
    PNG
    media_image4.png
    746
    465
    media_image4.png
    Greyscale
		[0047] Process 200 includes receiving the filtering options input and the selection criteria input [Examiner note: step 206, receiving the selection criteria input as the search term]);		searching content referrals for the search term (Nemery [0047] … calculate a score for the products and ranking the products using the score based on the filtering options input and the selection criteria input from the user (206); Nemery [0048] Process 200 include selecting an updated subset of products from the multiple based on the rank of the of the products using the score (208));		and returning one or more content referrals that contain the search term (Nemery [0048] Process 200 include selecting an updated subset of products from the multiple products for display to the user based on the rank of the of the products using the score (208)).
	Regarding claim 19, Nemery teaches the one or more computer storage media as recited in claim 16, wherein the content referral is in the process of being in a content referral user interface (Nemery 
    PNG
    media_image5.png
    441
    515
    media_image5.png
    Greyscale
,
[Examiner note: the user interface in the Fig. 13 shows a content referral for a product with user interface elements enabling a user to rate the product’s attributes]).
the one or more computer storage media as recited in claim 16, wherein the updating a score based on the user interaction includes updating a score related to at least one of the following: the user; the content referral (Nemery Fig. 13
    PNG
    media_image5.png
    441
    515
    media_image5.png
    Greyscale

		[0093] FIG. 13 … some ‘like/dislike’ buttons for real time updating of the recommendations. The user will be able to like/dislike. In the former case, this new ‘labeled’ example can be added to the training set which means thus that the elicitation engine 106 can be invoked again as well as the ranking and scoring engine 108 (by training a new decision tree and re-scoring the remaining options)); the element of the content referral; an item related to a subject of the content referral; an entity associated with the subject of the content referral; a place associated with the subject of the content referral; a category associated with the subject of the content referral.
	Regarding claim 25, Nemery teaches a system, comprising:		a processor (Nemery [0003] … a system for providing personalized product recommendations to a user includes at least one memory including instructions and at least one processor that is operably coupled to the at least one memory);		memory (Nemery [0024] The system 100 also may interact with a product options and criteria database 112 ... The product options and criteria database 112 may include a database of products including product options and product criteria.);		a content referral stored in the memory (Nemery [0024] The system 100 also may interact with a product options and criteria database 112 ... The product options and criteria database 112 may include a database of products including product options and product criteria.), the content referral including actuatable components with which a user may interact, a subject element, and a category element (Nemery Fig. 13
    PNG
    media_image2.png
    384
    443
    media_image2.png
    Greyscale

Nemery, Fig. 3

    PNG
    media_image6.png
    546
    808
    media_image6.png
    Greyscale
Nemery [0034] Referring also to FIG. 3, example schematic 300 illustrates an example representation of the different subset of options for an example product. The schematic 300 illustrates a grouping 302 of all options of a product (also referred to as a category, product category or a specific category) ... The initial input elicited by the user may simply be asking the user to like 306 or dislike 308 the initial subset of displayed products.[Examiner note: element 310 shows all options of a specific category that users can rate Dislikes (element 308) and Likes (element 306)]);		a content referral system configured to cause the content referral to be displayed on a system device (Nemery 
    PNG
    media_image2.png
    384
    443
    media_image2.png
    Greyscale
) and to detect interactions between the user and the actuatable components (Nemery [0035] ... As the user interacts with the system 100, for example, by indicating likes and dislikes, the system 100 may refine the remaining options 312 with each user interaction, including scoring and ranking the remaining options 312 with each user interaction. In this manner, the recommender system provides real-time interactive and personalized recommendations While this example is illustrated with respect to smartphones, it applies equally to many other product categories.);		a scoring component configured to assign scoring values to the interactions and to update scores associated with the subject element, the category element, or both the subject element and the category element (Nemery [0035] .... Then, the remaining product options 312 may be scored and ranked by the ranking and scoring engine 108. The remaining product options to be scored may include the like options 306 as well as other product options that include features similar user interacts with the system 100, for example, by indicating likes and dislikes, the system 100 may refine the remaining options 312 with each user interaction, including scoring and ranking the remaining options 312 with each user interaction; [0093] FIG. 13 is an example screen shot 1300 of a product and associated features … elicitation engine 106 can be invoked again as well as the ranking and scoring engine 108 (by training a new decision tree and re-scoring the remaining options), the scoring values being received from interactions between multiple users and the content referral (para. [0058], 
    PNG
    media_image3.png
    161
    526
    media_image3.png
    Greyscale
; [Examiner note: the score is based on weight wi]; para.; [0067], to find as much information from not only the customer's choice but also his/her historical data as well as the average weight of a group of similar customers clustered by certain predefined criteria: [0068], a regression is made to obtain the weights of criteria, one can define the initial weight according to the customers/group historical behavior [0069], As the customers are marking on the provided options, the elicitation engine 106 should not wait but make an estimation of weight immediately based on the current obtained data set, then the estimation procedure becomes a recursive update course of the weight; [0088] The use of the learning set will thus lead to the construction of a decision tree (this is thus the elicitation engine 106 which will build the decision tree) which enables the assignment of probabilities to the options (this is thus the ranking and scoring engine 108); [0093] … a decision tree can be re-trained based on this new information. … the recommendations are updated real-time according the users interactions);		a search component that receives one or more search terms related to the subject element or the category element and identifies content referrals that include the search terms (Nemery [0049] Referring to FIG. 5, ... In this example, the user is presented with filtering options 502 and selected criteria options 504. The filtering options 502 corresponds to the filtering options 402 of FIG. 4 and the selected criteria 504 corresponds to the selection criteria 404 of FIG. 4. In this example, the product category is televisions.	
    PNG
    media_image7.png
    728
    808
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    593
    1188
    media_image8.png
    Greyscale

Nemery [0040] The ranking and scoring engine 108 may be configured to receive the elicited preference information including the filtering options 402, the selection criteria 404 and the rating information 410. 
		[Examiner note: the product category is televisions is selected by the user.  The inputs of this step correspond to elements 402 and 404 of Fig. 4 as disclosed by Nemery paragraph [0049] above.  The category as the search term is then used in step 410 in Fig. 4 above.  The products displayed in step 416 correspond to the content referrals] );		a ranking component configured to rank the search results according to scores associated with elements in the search results (Nemery [0043] … As the user provides additional information and preferences, … the ranking and scoring engine 108 updates the scoring and ranking of the products 412.Nemery [0047] … ranking the products using the score based on the filtering options input and the selection criteria input from the user);		and wherein the search component is configured to return the ranked search results (Nemery [0047] … ranking the products using the score based on the filtering options input and the selection criteria input from the user Nemery [0043] … The option selection engine 104 displays updated product recommendations for visualization of the products and their scores to the user 414. ).	Regarding claim 26, Nemery teaches the system as recited in claim 25, wherein the scoring values are based on actions taken by the user that indicates a level of favorability of the user with respect to the content referral or to the subject element (Nemery [0039] The elicitation engine 106 may elicit preferences 408 from the user by prompting the user to rate the displayed subset of products 410 ... In other examples, the elicitation engine 106 may prompt the user to provide a ranking based on a scale (e.g., 1 to 10) of the displayed product [Examiner note: scale 1 to 10 as the level of favorability, user providing the rank as the actions, products as content referral].		Nemery [0040] … The ranking and scoring engine 108 may select one of multiple methods to calculate a score for the products and to rank the products 412 using the score based on the elicited preferences).	Regarding claim 28, Nemery teaches the system as recited in claim 25, wherein the ranking component is further configured to rank content referrals in lists of content referrals according to scores associated with the content referrals (Nemery [0043] … As the user provides additional information and preferences, … the ranking and scoring engine 108 updates the scoring and ranking of the products 412.Nemery [0047] … ranking the products using the score based on the filtering options input and the selection criteria input from the user.Nemery [0049] Referring to FIG. 5, ... In this example, the user is presented with filtering options 502 and selected criteria options 504. The filtering options 502 corresponds to the filtering options 402 of FIG. 4 and the selected criteria 504 corresponds to the selection criteria 404 of FIG. 4. In this example, the product category is televisions. [Examiner note: the score is based on the filtering options, which was selected based on a product category.  As a result, the score is associated with the products.  The products correspond to the content referrals.).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable by Marsh et al. (US 8554601 B1, hereinafter Marsh) view of Dabbagh et al. (US 20120190000 A1, hereinafter Dabbagh).	Regarding claim 1, Marsh teaches a method, comprising:		identifying a content referral that includes an element and a favorability indication (Marsh Col. 13, lines 58-60 “the routine continues instead to step 740 to determine whether a content evaluation was received. If so, the routine continues to step 745 to assess the evaluation to verify that it satisfies minimum criteria for an appropriate evaluation (e.g., it includes any required ratings and is in any required format, …, is from a user that is allowed to act an as evaluator for this content, etc.)”, [Examiner note: content evaluation as the content referral, content as the element, rating as the favorability indication]);		deriving a score adjustment for the element, a magnitude of the score adjustment being dependent on the favorability indication and based on one or more user interactions with the content referral (Marsh column 20 lines 23-26, “In addition, this example will discuss only the rating of content along a single rating dimension, with evaluators able to provide rating votes with a numerical value between 1 and 5.”; Column 20 lines 62-67 and column 21 lines 1-4, “First, a content rating score is computed based on reputation-weighted voting as shown below, where WeightedAverage(c) is the reputation-weighted average of all the rating votes cast on the content C, VotingWeight(a) is the reputation voting weight earned by author A based on past performance, VotingWeight(e) is the reputation voice weight earned by Vote(e,c) is the rating vote value cast by E.”
Column 21 lines 6-13:

    PNG
    media_image1.png
    150
    446
    media_image1.png
    Greyscale

		[Examiner note: Vote(e,c) is the rating for the content cast by E (as the favorability indication), VotingWeight(e) as the adjusting factor.  The product Vote(e,c) *  VotingWeight(e) in the equation corresponds to the score adjustment. Since it’s the product of the rating, the magnitude of the score adjustment depends on the rating (or the favorability indication.  The WeightedAverage(c) also depends on plural of votes, each by a user, where Vote(e, c) is cast by evaluators E.  Each vote corresponds to an interaction]); 		combining the score adjustment with a score that is associated with the element to derive an updated score that is associated with the element (Marsh column 20 lines 23-26, “In addition, this example will discuss only the rating of content along a single rating dimension, with evaluators able to provide rating votes with a numerical value between 1 and 5.”
		Column 20 lines 62-67 and column 21 lines 1-4, “First, a content rating score is computed based on reputation-weighted voting as shown below, where WeightedAverage(c) is the reputation-weighted average of all the rating votes cast on the content C, VotingWeight(a) is the reputation voting weight earned by author A based on past performance, VotingWeight(e) is the reputation voice weight earned by evaluator E based on past performance, Average(a) is the average reputation rating score earned by A, and Vote(e,c) is the rating vote value cast by E.”
		Column 21 lines 6-13:

    PNG
    media_image1.png
    150
    446
    media_image1.png
    Greyscale

		[Examiner note: The WeightedAverage(c) as the updated score. The formula above uses summation notation to add a list of values associated with evaluators (E).  If e1 is the latest evaluator, the formula above shows how to combine the score adjustment of e1’s vote for the content, VotingWeight(e1) * Vote(e1,c), with a score associated with the content, Vote(e2,c) for user e2 and so on for other evaluators, to get an updated score, WeightedAverage(c), Vote(e2,c) for user e2 is a score that is associated with the element]);		storing the updated score with the associated element in a database with multiple records (Marsh Figure 7B

    PNG
    media_image9.png
    963
    697
    media_image9.png
    Greyscale

		Step 768, “Send generated aggregate ratings to content manager for storage and use with the content”, [Examiner note: the generated aggregate ratings are the ratings generated from combining all other ratings associated with the contents for each rating dimension of the contents (please see above for how the combination works). With respect to content with a single dimension, there is one generated aggregate rating for the content.  This generated aggregate rating for the content is interpreted as the updated score. The storage is interpreted as the database.  The plurality of the generated aggregate ratings discloses the database has multiple records.]);		receiving a search query to be executed on the database (Marsh, col. 15, lines 40-41 “The routine begins in step 805, where an indication is received related to content. The routine continues to step 810 to determine whether the indication received was a request for content to provide to a reader.”, [Examiner note: the request for content as the search query], Marsh, col. 7 lines 50-52, “the evaluations for a piece of content may instead be stored together with the content that they evaluate” [Examiner note: Marsh discloses the content’s database is the same as that of the evaluations (the content ratings).  Therefore, the storage mentioned in the previous limitation is disclosed to be also used for storing the content.  The storage is interpreted as the database.]);		identifying information in the database records that satisfies the search query to derive search results (Marsh col. 15, lines 59-64, “After step 815, the routine continues to step 820 to identify content ratings that are appropriate for the reader for the indicated content ... The routine then continues to step 825 to select one of the pieces of content for the reader based at least in part on the ratings of the content “ [Examiner note: content ratings and one of the pieces of content as the information, the process of identify content ratings and select one of the pieces of content is interpreted as identifying information]);		(Marsh col. 16, lines 11-14, “The routine then continues to step 840 to provide an indication of the content and of the related information to the requester for presentation to the reader”).
		But, Marsh does not explicitly teach ranking the search results, said ranking being according to, at least in part, updated scores;		However Dabbagh teaches ranking the search results, said ranking being according to, at least in part, updated scores (Dabbagh [0059] … The user may be able to sort search results by author, date, and rating. [Examiner note: since the claimed invention does not disclose how the ranking is done, how ranking important factor is calculated and how the scores are used in the ranking, it’s broadly interpreted that ordering based on the content ratings would be a subset of the ranking method recited in the claimed invention.]).		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dabbagh into the teaching of Marsh to result in the limitation ranking the search results, said ranking being according to, at least in part, updated scores.
		One of ordinary skilled would be motivated to do so as providing a searching function for online content and ranking the search results according to updated scores would help making better decision regarding online content research and selection (Dabbagh [0022] … an online support tool solution to aid decision making regarding technologies).
	Regarding claim 2, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the element further comprises an item included in the content referral (Marsh col. 5, lines 45-48, “… with such content rating dimensions each related to one or more attributes (or aspects or qualities or properties) of the content (e.g., usefulness, accuracy, informativeness, inappropriateness, humorousness, etc” … ) [Examiner note: one of the attributes as the item]).
	Regarding claim 3, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the element further comprises the content referral itself (Marsh col. 15 lines 31-37, “In the illustrated embodiment, the content being managed is user-provided reviews ... In addition, in some embodiments review evaluations could themselves be evaluated by other users and rated”).
	Regarding claim 4, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the element further comprises a category included in the content referral (Marsh, Fig. 4

    PNG
    media_image10.png
    285
    709
    media_image10.png
    Greyscale
[Examiner note: Element 415 in figure 4 shows a list of categories a reviewer can select from.  A selected value, as the category.]).

	Regarding claim 7, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the favorability indication is one or more of the following favorability indications: a rating of the element; a review of the element; an attribute assignment related to the element; a procurement of the element; an action taken with respect to the element, adding the element to a personal list (Marsh col. 2, lines 27-30, “… in some embodiments the system obtains evaluations from users of available content (e.g., votes on or other forms of rating of one or more attributes of the content)”, [Examiner note: rating of one or more attributes of the content as the rating of the element]).
	Regarding claim 8, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the content referral is stored in one or more ranked lists (Marsh col. 7, lines 50-53, “the evaluations for a piece of content may instead be stored together with the content that they evaluate or in a manner otherwise associated with that content”,		Marsh column 20 lines 23-26, “In addition, this example will discuss only the rating of content along a single rating dimension, with evaluators able to provide rating votes with a numerical value between 1 and 5.” [Examiner note: Marsh discloses the storage of the evaluation and content.  The evaluation has a numerical value rating vote.  The numerical value rating vote stored along with the content is view as a ranking for the content.  With multiple evaluators disclosed above, the evaluations are stored as a list with the rating as the ranking for each list item]), and a position of the content referral in a list is determined, at least in part, by an updated score associated with the element (Dabbagh [0059] … The user may be able to sort search results by author, date, and rating [Examiner note: the sorting of the search results based on the .		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Dabbagh into the teaching of Marsh to result in a position of the content referral in a list is determined, at least in part, by an updated score associated with the element.
		One of ordinary skilled would be motivated to do so as sorting search results using the updated scores would help making better decision regarding online content research and selection (Dabbagh [0022] … an online support tool solution to aid decision making regarding technologies).
Regarding claim 11, Marsh in view of Dabbagh teaches the method as recited in claim 1, further comprising:		assigning a score adjustment to a creator of the content referral, a magnitude of the score adjustment being dependent on the favorability indication (Marsh col. 17 lines 20-21, “use the various content ratings to adjust the author's reputation scores”, col. 17, lines 38-39, “by summing the aggregate ratings for a specified number of prior rated pieces of content”, [Examiner note: the aggregate rating for each content depends on the content rating (favorability indication) as shown in claim 1 rejection above, as a result, the sum of the aggregate ratings also depends on the content rating (favorability indication)].
    PNG
    media_image11.png
    960
    706
    media_image11.png
    Greyscale
	Col. 17, lines 30-32, “In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received”.
Col. 21, lines 40-42, “the average of reputation-weighted rating scores for all content authored by this person over the last N1 days”
Col. 21, lines 45-50, 
    PNG
    media_image12.png
    93
    250
    media_image12.png
    Greyscale

the score adjustment.  The value of WeightedAvg(c) is recited in the rejection of claim 1 above. The magnitude of WeightedAvg(c) is recited in the rejection of claim 1 as depending on the content rating (favorability indication)]);		combining the score adjustment with a score that is associated with the creator to derive an updated score that is associated with the creator (Marsh, Fig. 9

    PNG
    media_image11.png
    960
    706
    media_image11.png
    Greyscale

author reputation rating score for the author based on an average of the ratings that the content authored by the author has received”.
Col. 21, lines 40-42, “the average of reputation-weighted rating scores for all content authored by this person over the last N1 days”
Col. 21, lines 45-50,

    PNG
    media_image12.png
    93
    250
    media_image12.png
    Greyscale

[Examiner note: WeightedAvg(a) as an updated score that is associated with the creator, WeightedAvg(c1) where c1 is the current content evaluation as the score adjustment, and WeightedAvg(c2) where c2 is the score adjustment of other content evaluation related to this author (creator) as the score that is associated with the creator]);		storing the updated score that is associated with the creator (Marsh Fig. 9

    PNG
    media_image11.png
    960
    706
    media_image11.png
    Greyscale
[Examiner note: Step 950, “Store calculated scores”.  Calculated scores in this context is the author reputation rating score (step 930).]);
	But Marsh in view of Dabbagh thus far does not explicitly teaches the method as recited in claim 1, further comprising:			receiving a search query that includes the creator as a search term;			identifying content referrals associated with the creator as search results;			and ranking the search results according to updated scores associated with the identified content referrals.
		However, Dabbagh further teaches a method comprising: 			receiving a search query that includes the creator as a search term (Dabbagh [0059] … Search function may allow user(s) to search for resources across LATIST by author … [Examiner note: author as the creator]);			identifying content referrals associated with the creator as search results (Dabbagh [0059] … search results may include, but are not limited to: the author, date, title, average rating, access the full citation, link to the resource … );			and ranking the search results according to updated scores associated with the identified content referrals (Dabbagh [0059] … The user may be able to sort search results by author, date, and rating. [Examiner note: since the claimed invention does not disclose how the ranking is done, how ranking important factor is calculated and how the scores are used in the ranking, it’s broadly interpreted that ordering based on the content ratings would be a subset of the ranking method recited in the claimed invention.]).		It is obvious to a person of ordinary skill in the art at the effective filing date to further incorporate the teachings of Dabbagh into the combined teachings of Marsh and Dabbagh to result in the limitations of claim 11.
		One of ordinary skilled would be motivated to do so as providing a searching function using the author as the search term for the referral contents associated with the author and ranking the search results according to updated scores would help making better decision regarding online content research and selection aid decision making regarding technologies).
	Regarding claim 13, Marsh in view of Dabbagh teaches the method as recited in claim 1, wherein the score adjustment is based, at least in part, on public information related to the element (Marsh, col. 2 lines 32-35, ... the content being evaluated and managed may include item reviews and/or how-to guides provided to a Web merchant by user authors, or may instead include blogs and blog blurbs (or other portions of blogs) [Examiner note: the content is a public information as it is a blog, as the examiner noted with regard to claim 1 above, Vote(e,c) *  VotingWeight(e) is the score adjustment and the VotingWeight(e) is evaluator’s reputation score]
Col. 22, lines 62-65, when a piece of content comes out of its evaluation period, it is used to adjust evaluators' reputation [Examiner note: since score adjustment is based on the evaluator’s reputation, and the evaluators’ reputation is based on a piece of content, and the content is public information, the score adjustment is based on public information]).
	Regarding claim 14, Marsh in view of Dabbagh teaches the method as recited in claim 1, further comprising:		assigning a score adjustment to an entity associated with the element, a magnitude of the score adjustment being dependent on the favorability indication (Marsh col. 14, lines 60-61, determine whether to use the content evaluation for assessing the reputation of the author of the content … If so, the routine continues to 

    PNG
    media_image13.png
    929
    693
    media_image13.png
    Greyscale

Fig. 9, step 920, “Evaluations of new content that was authored by author?”
adjust one or more of the reputation scores based on other criteria”.
		[Examiner note: the author as an entity associated with the element, the adjustment of one or more score of the reputation scores of the Fig. 9, step 945 as the score adjustment, the rating of the new content authored by the author as the favorability indication]);		deriving an updated score by combining the score adjustment with a score associated with the entity (Marsh Col. 17, lines 30-32, in step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received 
Fig. 9, step 920, “Evaluations of new content that was authored by author?”
Fig. 9, step 945, “Optionally adjust one or more of the reputation scores based on other criteria”.
		 [Examiner note: the updated score is calculated based on averaging of the ratings of the content.  By doing averaging of many ratings of the author’s content, the new content’s rating data was part of them. The adjustment of one or more score of the reputation scores of the Fig. 9, step 945 as the score adjustment, one other score used in the average as a score associated with the entity); and		storing the updated score in association with the entity (Marsh Fig 9, step 950, Store calculated scores.  [Examiner note: the calculated scores has the updated score associated with the content’s author.  The content’s author as the entity.]).
	Regarding claim 15, Marsh in view of Dabbagh teaches the method as recited in claim 14, wherein the entity is an entity of one of the following types of entities:	an author of the element ([Examiner note: according to the rejection for claim 14 above, the author is the entity, this claim is rejected for the same reason as that of claim 14]); a distributor of the element; a purchaser of the element; a performing artist associated with the element; a collaborator of an element; a voter in a poll element; a subject of an action taken with respect to the element.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Dabbagh and further in view of Mukherjee et al. (US 8612306 B1, hereinafter Mukherjee).
	Regarding claim 5, Marsh in view of Dabbagh teaches the method as recited in claim 1.
		But Marsh in view of Dabbagh doesn’t explicitly teach wherein a search query containing the element as a search term returns one or more lists that contain the element.
		However, Mukherjee teaches wherein a search query containing the element as a search term returns one or more lists that contain the element (Mukherjee col. 3, Fig. 1B
    PNG
    media_image14.png
    512
    745
    media_image14.png
    Greyscale
		[Examiner note: The search term “canon power shot g 9” entered in element 101b is queried via the “Send” button 104b, and the result shows a list (106b1, 106b2, 106b3) containing the search term at element 106b1. The product model used in for the search term as the element and also as the search term]).		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Mukherjee into the combined teachings of Marsh and Dabbagh to result in the limitation wherein a search query containing the element as a search term returns one or more lists that contain the element.
		One of ordinary skilled would be motivated to do so as returning a result including the search term would enable the users to retrieve a more precise result (Mukherjee col.1 line 65 to col. 2 line 4, particular implementations of the described subject matter can realize one or more of the following advantages. … a precise and complete set of related product models can be identified in response to a product query.).
	Regarding claim 6, Marsh teaches the method as recited in claim 1.
		But Marsh in view of Dabbagh doesn’t explicitly teach wherein a search query containing the element as a search term returns one or more individual content referrals related to the element.
		However, Mukherjee teaches wherein a search query containing the element as a search term returns one or more individual content referrals related to the element (Mukherjee Fig. 1B 
    PNG
    media_image14.png
    512
    745
    media_image14.png
    Greyscale
[Examiner note: The search term “canon power shot g 9” entered in element 101b is queried via the “Send” button 104b, and the result shows a list (106b1, 106b2, 106b3) product model used in for the search term as the element and also as the search term, the review of the product model as the content referral]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Mukherjee into the combined teachings of Marsh and Dabbagh to result in the limitation wherein a search query containing the element as a search term returns one or more individual content referrals related to the element.
	One of ordinary skilled would be motivated to do so as returning one or more content referrals related to the search term would make it easier for the users to select and buy the product (Mukherjee col. 2 lines 5-8, the ability to purchase product models identified in product model suggestions is possible through user interaction with GUI elements accompanying the suggestions).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Dabbagh and further in view of Baker et al. (US 10002371 B1, hereinafter Baker).	Regarding claim 9, Marsh in view of Dabbagh teaches the method as recited in claim 1.
		But Marsh in view of Dabbagh does not explicitly teaches wherein the element further comprises an indicator of an external occurrence.
		However Baker teaches a method for online reviews of products wherein the element further comprises an indicator of an external occurrence (Baker col. 2 reviews of the product are viewable on the Internet. In one embodiment … the user, who is able to search for a particular product … The reviews are pulled from various online sources …The user may then click a link to purchase the product from the original source (e.g. online retailer), [Examiner note: a review of the product as the element, a link to purchase the product from the original source as an indicator of an external occurrence]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Baker into the combined teachings of Marsh and Dabbagh to result in the limitation of the element further comprises an indicator of an external occurrence.
		One of ordinary skilled would be motivated to do so as including a link in a content referral element would help users to select the product to purchase (Baker col. 1 lines 27-29, “assist users in selecting products based upon a computer implemented analysis of multiple reviews of the products”).
Regarding claim 10, Marsh in view of Dabbagh teaches the method as recited in claim 1.
		But Marsh in view of Dabbagh does not explicitly teach wherein the element further comprises an action selected by a user, the action initiating a process with an external entity.
		However, Baker teaches wherein the element further comprises an action selected by a user, the action initiating a process with an external entity reviews are pulled from various online sources …The user may then click a link to purchase the product from the original source (e.g. online retailer), [Examiner note: a review as the element, user clicks on a link as an action selected by a user, purchase the product as the process, the original source as the external entity]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Baker into the combined teachings of Marsh and Dabbagh to result in the limitation of the element further comprises an action selected by a user, the action initiating a process with an external entity.
		One of ordinary skilled would be motivated to do so as including a link in a content referral element would help users to select the product to purchase (Baker col. 1 lines 27-29, “assist users in selecting products based upon a computer implemented analysis of multiple reviews of the products”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh in view of Dabbagh and further in view of Bao et al. (US 20090063408 A1, hereinafter Bao).
	Regarding claim 12, Marsh in view of Dabbagh teaches the method as recited in claim 11.
		But Marsh in view of Dabbagh does not explicitly teaches the method comprising:
		identifying that the content referral is a derivative of a content referral created by an original creator ([Examiner note: in reviewing the specification for the definition of derivative, I found the paragraph [00033] recites what would be closest to the broadest reasonable interpretation of the limitation].  Instance application specification [00033] … that allows a seller of a product to determine a source of a buyer's motivation to purchase the product or service, such as a person that referred the buyer to the product … A user can use a "thanks" feature to express appreciation to a person on whose recommendation they relied on to purchase ...  [Examiner note: giving thanks is interpreted as the content referral with a positive evaluation as a rating indicator and the original referral (recommendation of a product) as the content of the content referral.  The recommendation they relied on to purchase as the original content referral.  As a result, a derivative content referral is a content referral with its content as another referral.]); and		updating a score associated with the original creator with the score adjustment or a variant thereof.
	However, Bao teaches identifying that the content referral is a derivative of a content referral created by an original creator (Bao [0029] … The influence rating for a particular user is based upon other users' subjective valuations of the particular user's comments with respect to web services, and may be determined in any suitable manner based upon the feedback provided by other users.[0044] … a comment regarding a web service is received from a first user.
[0050] At step 540, feedback is received from the second user. In embodiments, the second user may review the comment text of the first user associated with a web service. The second user may provide feedback by, for example, selecting a number along a pre-defined scale of valuation of the comment. [Examiner note: the second user’s feedback as the content referral, the comment regarding a web service as the content referral created by an original creator, the first user as the original creator); and		updating a score associated with the original creator with the score adjustment or a variant thereof (Bao [0051] … updates the influence rating of the first user based upon the current influence rating and the feedback received in step 540. For example, the user score manager may perform a numerical operation (such as weighted averaging) based upon both the current influence rating and the feedback, thereby resulting in an updated influence rating of the first user. [Examiner note: the updated influence rating of the first user as the score associated with the original creator, the result of weighted averaging the current influence rating and the feedback as the score adjustment]
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Bao into the combined teachings of Marsh and Dabbagh to result in the limitations of claim 12.
		One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching above into the combined teachings of Marsh and Dabbagh to update the rating of the original author of the content referral when a derivative content referral is made by another user helps users to better determine which service to use (Bao, [0017] … The influence rating of a user may be displayed with the user's comments, thereby providing enhanced information for other users to consider when determining whether or not to use a particular web service.)
Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nemery in view of Mukherjee et al. (US 8612306 B1, hereinafter Mukherjee).
	Regarding claim 17, Nemery teaches the one or more computer storage media as recited in claim 16.
But Nemery does not explicitly teaches wherein the returning one or more content referrals that contain the search term further comprises returning a list that includes a content referral that contains the search term.
However, Mukherjee teaches wherein the returning one or more content referrals that contain the search term further comprises returning a list that includes a content referral that contains the search term (Mukherjee Fig. 1B

    PNG
    media_image14.png
    512
    745
    media_image14.png
    Greyscale
[Examiner note: The search term “canon power shot g 9” entered in element 101b is queried via the “Send” button 104b, and the result shows a list (106b1, 106b2, 106b3) containing the search term at element 106b1. The product model as the search term (canon power shot g 9) is shown in each entry of the query result]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Mukherjee into the teaching of Nemery to result in the limitation wherein the returning one or more content referrals that contain the search term further comprises returning a list that includes a content referral that contains the search term.
		One of ordinary skilled would be motivated to do so as returning a result including the search term would enable the users to retrieve a more precise result (Mukherjee col.1 line 65 to col. 2 line 4, particular implementations of the described realize one or more of the following advantages. … a precise and complete set of related product models can be identified in response to a product query.).	Regarding claim 27, Nemery teaches the system as recited in claim 25, wherein the search results further comprise ranked lists in which (Nemery [0047] … ranking the products using the score based on the filtering options input and the selection criteria input from the user Nemery [0043] … The option selection engine 104 displays updated product recommendations for visualization of the products and their scores to the user 414. ).		But, Nemery does not explicitly teach the search results further comprise ranked lists in which the search terms are present.
		However, Mukherjee teaches the search results further comprise ranked lists in which the search terms are present (Mukherjee col. 3, Fig. 1B
    PNG
    media_image14.png
    512
    745
    media_image14.png
    Greyscale
		[Examiner note: The search term “canon power shot g 9” entered in element 101b is queried via the “Send” button 104b, and the result shows a list (106b1, 106b2, 106b3) containing the search term at element 106b1. The product model used in for the search term as the element and also as the search term]).		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Mukherjee into the teaching of Nemery to result in the limitation the search results further comprise ranked lists in which the search terms are present.
		One of ordinary skilled would be motivated to do so as returning a search result including the search term would enable the users to retrieve a more precise result (Mukherjee col.1 line 65 to col. 2 line 4, particular implementations of the described subject matter can realize one or more of the following advantages. … a precise and complete set of related product models can be identified in response to a product query).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Nemery in view of Mukherjee and further in view of Vadon (US 20050222987 A1 hereinafter Vadon).
	Regarding claim 18, Nemery in view of Mukherjee teaches the one or more computer storage media as recited in claim 17.
But Nemery in view of Mukherjee does not explicitly teach wherein the returning a list further comprises returning a list having the greatest score when two or more lists are identified as including a content referral that contains the search term.
	However, Vadon teaches wherein the returning a list further comprises returning a list having the greatest score when two or more lists are identified as including a content referral that contains the search term (Vadon Fig. 4

    PNG
    media_image15.png
    805
    655
    media_image15.png
    Greyscale
 				Vadon [0018] … In addition, the search interface may support the ability for users to conduct field-restricted searches in which search strings are entered into search boxes associated with specific database fields (author, artist, actor, subject, title, abstract, reviews, etc.) [Examiner note: the reference discloses users entering an author the search term].		Vadon [0019] When a user submits a search query ... in addition to obtaining the list of responsive items, the web server 32 accesses a mapping table 40 that maps specific sets of search criteria, such as specific search terms and/or search phrases, to the item categories most closely related to such search criteria.
		Vadon [0032] … any group of items that share a common attribute (e.g., author=Clark) may be treated as an item category for purposes of implementing the invention. In this regard, a category may be represented within the mapping table 40 as a particular attribute (e.g., brand=Sony) or attribute set (e.g., type=video and rating=G), rather than by a category name or ID.
		Vadon [0083] When a user conducts a search, the related categories stored in the mapping table 40 for the submitted search string may be ordered/ranked for display from highest to lowest clicks-to-impressions ratio [Examiner note: clicks-to-impressions ratio as the score, the first related category returned as the list]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Vadon into the combined teachings of Nemery and Mukherjee to result in the limitation wherein the returning a list further comprises returning a list having the greatest score when two or more lists are identified as including a content referral that contains the search term.
mappings tend to be inaccurate).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable by Nemery in view Butlin et al. (WO 2009001138 A1, hereinafter Butlin).
	Regarding claim 21, Nemery teaches the one or more computer storage media as recited in claim 16, wherein the ranking a list further comprises (Nemery [0051] … the ranking and scoring engine 108 has used the information from the elicitation engine 106 to calculate scores for the products and to rank the products based on the scores [Examiner note: ranking  at the effective filing date, a person skilled in the art would interpret the ranking as sorting of ).
		But Nemery does not explicitly teach the ranking a list further comprises comparing a score for each item in the list.
		However Butlin teaches a ranking a list further comprises comparing a score for each item in the list (Butlin page 10, lines 9-12, ranking of content items can encompass predetermined scoring of content items by searching for online mentions before the search query is known, then comparing scores of found content items).
wherein the ranking a list further comprises comparing a score for each item in the list and ranking the items in the list according to the scores.
		One of ordinary skilled would be motivated to do so as ranking a list by comparing score of each item in the list makes the list to be more relevant to the user (Butlin, page 10, line 2, thus the search results can be made more relevant to the user).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable by Nemery in view of Marsh et al. (US 8554601 B1, hereinafter Marsh).
	Regarding claim 22, Nemery teaches the one or more computer storage media as recited in claim 16, further comprising:		identifying a score associated with the detected user interaction (Nemery [0043] The user may continue to interact with the system 100 and continue to provide information on the displayed products 416. As the user provides additional information and preferences … scoring engine 108 updates the scoring and ranking of the products 412. [Examiner note: the update of the score of the products 412 based on the user interaction would inherently mean the updated scores associated the products 412 to be determine or calculated, which corresponding to identifying a score]);		But Nemery does not explicitly teach wherein the updating a score based on the user interaction further comprises combining the score based on the user interaction with an existing score.		However, Marsh teaches the updating a score based on the user interaction further comprises combining the score based on the user interaction with an existing score (Marsh column 20 lines 23-26, “In addition, this example will discuss only the rating of content along a single rating dimension, with evaluators able to provide rating votes with a numerical value between 1 and 5.”
		Column 20 lines 62-67 and column 21 lines 1-4, “First, a content rating score is computed based on reputation-weighted voting as shown below, where WeightedAverage(c) is the reputation-weighted average of all the rating votes cast on the content C, VotingWeight(a) is the reputation voting weight earned by author A based on past performance, VotingWeight(e) is the reputation voice weight earned by evaluator E based on past performance, Average(a) is the average reputation rating score earned by A, and Vote(e,c) is the rating vote value cast by E.”
		Column 21 lines 6-13:

    PNG
    media_image1.png
    150
    446
    media_image1.png
    Greyscale

		[Examiner note: The WeightedAverage(c) corresponds to the score. The formula above uses summation notation to add a list of values associated with evaluators (E).  If e1 is the latest evaluator, the formula above shows how to combine the adjusted e1’s vote score for the content (which corresponds to the score based on the user interaction), VotingWeight(e1) * Vote(e1,c), with an existing score, Vote(e2,c) for user e2, to get an updated score, WeightedAverage(c)])
the updating a score based on the user interaction further comprises combining the score based on the user interaction with an existing score.
		One of ordinary skilled would be motivated to do so as the method would provide a more effective approach in identifying useful items reviews and other types of content of interest to the users (Marsh col. 1 lines 57-60, a more effective approach to identifying useful item reviews and other types of content of interest would have significant utility).

	Regarding claim 23, Nemery in view of Marsh teaches the one or more computer storage media as recited in claim 22, wherein the score associated with the detected user interaction can be a positive number, zero, or a negative number depending on whether the user interaction is positive, neutral, or negative, respectively (Nemery [0062] In the first example, the customer's “like/dislike” on a set of products is used to elicit weight information … 
Let like/dislike be logistic values 1/0, then a logistic regression may be carried out, that is [Examiner note: Nemery discloses a user rate a “like” as logistic value of 1, which is a positive number]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable by Nemery in view of Vadon (US 20050222987 A1, hereinafter Vadon).

	Regarding claim 24, Nemery teaches the one or more computer storage media as recited in claim 16.		But Nemery does not explicitly teaches wherein:			the search term further comprises a characteristic of a person;			the returning one or more content referrals further comprises returning one or more content referrals matching the search term;			and a creator of the returned content referral is a person having the characteristic identified in the search term.
		However, Vadon teaches a method comprising a user submit a search query, wherein:			the search term further comprises a characteristic of a person Vadon [0018] … search strings are entered into search boxes associated with specific database fields (author, artist, actor, subject, title, abstract, reviews, etc. [Examiner note: author as a characteristic of a person]);			the returning one or more content referrals further comprises returning one or more content referrals matching the search term (Vadon [0019] When a user submits a search query, the web server 32 passes the search query to the query server 38, which generates and returns a list of the items that are responsive to the search query 
[0076] … the user has submitted the search string "mp3" to search a hierarchically-arranged catalog of products. In addition to displaying a list of the matching items (search results) [Examiner note: responsive to the search query corresponds to the matching the search term.  List of the items (products) corresponds to the one or more content referrals]);			and a creator of the returned content referral is a person having the characteristic identified in the search term (Vadon [0018] … search strings are entered into search boxes associated with specific database fields (author, artist, actor, subject, title, abstract, reviews, etc. [Examiner note: author as a creator of the returned content referral; author also corresponds to the person identified in the search term]);		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Vadon into the teaching of Nemery to result in the limitation of claim 24.
		One of ordinary skilled would be motivated to do so as allowing the users to search by the author of a content referrals and returning a list of content referrals matching the author would give a more accurate result of what the users are looking for (Vadon [0005] Some web sites direct users to specific categories of their browse trees based on search queries submitted by users … In addition, because the mappings are typically based on the web site operator's perception of which categories are the most closely related to specific search strings, the mappings tend to be inaccurate).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable by Nemery in view of Zhang et al. (US 20170286531 A1, here after Zhang).	Regarding claim 29, Nemery teaches the system as recited in claim 25.		But Nemery does not explicitly teach wherein the ranking component is further configured to rank subject elements in lists associated with the subject elements according to scores associated with the subject elements.
		However, Zhang teaches a ranking component is further configured to rank subject elements in lists associated with the subject elements according to scores associated with the subject elements (Zhang [0055] … the corresponding topic may be considered a trending topic and may be assigned a trending score that is based on the difference between d4 and one or more other of the differences. Zhang [0056] In an embodiment, the generated trending scores are used to rank a set of topics. The higher the trending score, the higher the set of topic is ranked in a list of topics [Examiner note: “trending topic is assigned a trending score” corresponds to the scores associated with the subject elements.  The trending topics corresponds to subject elements. The set of topics corresponds to lists associated with the subject elements]).
		It is obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teaching of Zhang with the teaching of Nemery to result in the limitation the ranking component is further configured to rank subject elements in lists associated with the subject elements according to scores associated with the subject elements		One of ordinary skilled would be motivated to do so as providing a ranked list of subject elements based on scores of the subject elements would provide an effective approach to reveal trending on referral contents (Zhang, [0002] Trending insights is a computational study of finding significant topics that best represent the insights in a text corpus. An effective approach to identifying trending insights may reveal: (1) trending discussions on specific topics in online forums, such as around a particular brand, product, or service).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10191990 B2 - A content recommendation processing system may automatically annotate and/or classify content items with a plurality of metadata tag information describing content items. The disclosed system and methods may also determine and/or assign applicability scores indicating a level or degree of suitability for annotating a content item with particular metadata tag information, and may utilize applicability scores to provide content to calibrate metadata information for a plurality of content items, and further to provide content recommendations to users.
US 10115109 B2 - A system to determine a first reputation value for a first user associated with a transaction with a second user first determines a weighted value based on one or more user transaction attributes. The user transaction attributes may be associated with at least one of the first user and the second user. Next the system calculates the first reputation value for the first user as a function of a first current reputation value of the first user and the weighted value.
US 20180053235 A1 - computer system obtains data pertaining to a prior history of interaction by the second user with content that the first user has . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162